Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see RCE papers, filed 01/26/2021 and with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and not are persuasive. 
Claim 1 filed 1/26/21 is the most recent version of claim 1 filed replacing all previous versions of claim 1. The most recent version of claim 1 reads as follows:
1. (Currently Amended) A method of selectively controlling glyphosate- or glufosinate-resistant volunteer crop weeds in a desired crop, comprising applying to said volunteer crop weeds a herbicidally effective amount of a composition consisting essentially of bromoxynil and a protoporphyrinogen oxidase (PPO) inhibitor applied in a synergistic ratio from between about 4:1 to about 32:1 (bromoxynil:PPO inhibitor), wherein the PPO inhibitor is carfentrazoneethyl wherein the applied rate of bromoxynil is 140 gai/ha or less or the applied rate of carfentrazone-ethyl is 9 gai/ha or less, and wherein said volunteer crop weeds are selected from the group consisting of canola, genetically modified canola and mixtures thereof, wherein said desired crop is selected from the group consisting of genetically modified and non-modified corn, wheat, oat, rye, soybean, cotton, flax, jute, rape, canola, linseed, sesame, safflower, sunflower, clover, beet, sugar beet, sorghum, millet, rice, peanut, pea, bean, cucumber, pepper, melon, cabbage, onion, squash, lettuce, asparagus. eggplant, tomato, tobacco, flower seed and turfgrass and wherein control of said volunteer crop weed is effective through at least 21 days post treatment.

DETAILED ACTION

Claim Rejections - 35 USC § 103  - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,7,8,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nufarm Agriculture Inc. Nufarm technical product sheet, Conquer, 01/01/2014) and Dunne et al.(GB 2452376; 03/04/2009). The Nufarm technical sheet for Conquer teaches treating canola crop with Conquer which is a composition comprising carfentrazone and bromoxynil. The Nufarm technical sheet teaches that Conquer controls a number of weeds including volunteer canola. The Nufarm technical sheet teaches that glyphosate can be added to Conquer composition. Conquer offers a number of benefits including effective control of glyphosate tolerant canola over bromoxynil alone(indicating synergistic control for Conquer). The technical sheet does not exemplify the control of volunteer canola in glyphosate tolerant canola crop by the application of Conquer to canola crop. However, the technical sheet does suggest the control of volunteer canola in glyphosate tolerant canola crop by the application of Conquer to canola crop. Thus, the technical sheet makes obvious the instant invention. 
The technical sheet does not teach a ratio of  bromoxynil:carfentrazone ranging between about 4:1 to about 32:1 where bromoxynil  is in excess. Dunne et al.’s Tables 1 
Response to Applicant’s Argument
The Applicant’s state, “The examiner contends that the Nufarm technical product report sheet describes a synergistic combination of bromoxynil and carfentrazone. The applicants respectfully traverse. The Applicant reiterates, “The technical product sheet does not suggest that Conquer is a synergistic combination of bromoxynil and carfentrazone, nor does the technical sheet suggest any ratio for combining bromoxynil and carfentrazone for the control of the glyphosate-resistant weeds defined by the pending claims. The technical report simply states that Conquer provides a mixture of two different herbicides that provide two different modes of action. The improvement described for the product is that Conquer, when mixed with glyphosate, provides better control than glyphosate alone. The report also describes a benefit of Conquer to be "faster burndown" of volunteer canola.” 

Applicant argues, “There is no discussion or evidence of synergistic control of volunteer canola compared with bromoxynil alone.” The Examiner maintains that the NUFARM TECHNICAL PRODUCT SHEET recites that CONQUER(CARFENTRAZONE /BROMOXYNIL) has a benefit of “Faster, more effective control of glyphosate-tolerant canola than bromoxynil alone”(See CONQUER NURARM TECHNICAL PRODUCT SHEET  the second BULLET item under the Title “BENEFETS”.  The SECOND BULLET entry under BENEFITS suggests improved or synergistic activity between CARFENTRAZONE and BROMOXYNIL(see second benefit below. This statement means that bromoxynil with carfentrazone is yielding a better final result in comparison to the result obtained with bromoxynil alone, meaning that the presence of bromoxynil improves the activity or function of carfentrazone. Thus the effect of carfentrazone on bromoxynil is synergistic.  
CONQUER NURARM TECHNICAL PRODUCT SHEET BENEFITS Below

    PNG
    media_image1.png
    429
    393
    media_image1.png
    Greyscale

Applicant argues, “There is nothing in the Nufarm reference to indicate the synergy observed for the treatment method claimed, as the term is defined in the specification. The technical report does not meet the applicants' definition of synergistic control. The reference does not provide evidentiary-based support that "improved performance" can be used synonymously with "synergistic control". Therefore, the examiner commits error by conflating "improved performance" with synergistic control in the absence of evidence that complies with the Colby equation. The applicants have defined synergistic control in terms of the Colby Equation, and by dismissing the applicants' definition the examiner has denied the applicants' right to define the invention. In fact, the examiner has, in effect, become lexicographer and redefined the applicants' invention. Applicant does not provide data supporting synergy between solely CARFENTRAZONE and BROMOXYNIL by Colby Equation or any other methodology as is claimed.  Applicant argues, “It is also important to note that the applicants show evidence of synergistic control of weeds, not "faster burndown" of canola.” The Examiner maintains that Applicant’s Specification data on pages 15-20 do not support synergy for the claimed combination of CARFENTRAZONE and BROMOXYNIL as compared to CARFENTRAZONE alone and BROMOXYNIL alone but rather support or show unexpected or synergistic data for CARFENTRAZONE/BROMOXYNIL/GLYPHOSATE together over CARFENTRAZONE plus GLYPHOSATE and BROMOXYNIL plus GLYPHOSATE combinations.
The Applicant reiterates, “Dunn does not cure the insufficiency of the Nufarm report. Dunn describes synergistic combinations of bromoxynil and mesotrione.” The Applicants argue, “The synergistic combinations of bromoxynil and mesotrione described in Dunne cannot and do not predict the performance of the claimed method describing the combination of bromoxynil with a PPO inhibitor selected from carfentrazone; sulfentrazone; fluthiacet-methyl; saflufenacil; and mixtures thereof. Therefore, the combination of the two references does not make the claimed invention obvious.” The Examiner disagrees with the Applicant. Dunne et al. document was employed to demonstrate that it is known to use excess bromoxynil in herbicidal combinations and obtain synergistic activity which renders the obviousness of using excess bromoxynil in NUFARM’s combination of bromoxynil and carfentrazone. The Exemplified ratios of bromoxynil:mesotrione in Tables 1 and 2 of Dunne are 1.62:1, 1:08, 3.25:1, 2.2:1; 13:1, 18:1, 6.5:1, 9:1 which would suggest the instant bromoxynil:cafentrazone where bromoxynil is in excess of cafentrazone and particularly in a 4:1 32:1 ratio as instantly claimed. The Examiner appreciates that Applicant noted that the Examiner inadvertently referenced that Dunne taught combinations of bromoxynil and carfentrazone. As the Applicant correctly noted Dunne teaches combinations of bromoxynil and mesotrione not combinations of bromoxynil and carfentrazone. In the nonfinal office action dated 5/26/2020, the Examiner did recite, “The Exemplified ratios of bromoxynil:mesotrione in Tables 1 and 2 of Dunne are 1.62:1, 1:08, 3.25:1, 2.2:1; 13:1, 18:1, 6.5:1, 9:1. It is clear when the Examiner references the teaching of Dunne: Dunne specifically teaches the combination of bromoxynil and mesotrione.

Double Patenting -Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,4,7,8,13,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9918468. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of applying glyphosate- or glufosinate resistant volunteer crop weeds a herbicidal composition comprising broxmoxynil and a PPO inhibitor. The instant independent claims recite broadly resistant volunteer crop weeds. On the other hand the patented claims recite USPN independent claims recite the canola resistant volunteer crop weeds. Although USPN independent claims are narrower in scope they still read on dependent claims recited in the instant application, making the instant claims obvious. 
Response to Applicant’s Position
The Applicant has agreed that the ODP rejection above is appropriate, and the Applicant has agreed to file a terminal disclaimer at a later date. The ODP rejection is maintained until the Applicant files acceptable terminal disclaimer for USPTO approval. 
Claim Rejections - 35 USC § 112 - New Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,7,8,13,15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims are drawn to: A method of selectively controlling glyphosate- or glufosinate-resistant volunteer crop weeds in a desired crop, comprising applying to said volunteer crop weeds a herbicidally effective amount of a composition consisting essentially of bromoxynil and a protoporphyrinogen oxidase (PPO) inhibitor applied in a synergistic ratio from between about 4:1 to about 32:1 (bromoxynil:PPO inhibitor)”. However, 
Applicant’s Specification data on pages 15-20 do not support synergy for the claimed method comprising a composition consisting essentially of CARFENTRAZONE and BROMOXYNIL as compared to CARFENTRAZONE alone and BROMOXYNIL alone according to Colby Equation, but rather supports or shows unexpected or synergistic data for CARFENTRAZONE/BROMOXYNIL/GLYPHOSATE together over CARFENTRAZONE plus GLYPHOSATE and BROMOXYNIL plus GLYPHOSATE combinations. Does present of Glyphosate materially affect the composition being used in the instantly method? From the data provided in the instant Specification at the time the application was filed, applicant does not reasonably convey to an Artisan in the field possession of the claimed invention.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616